811 F.2d 607
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ORMET CORPORATION, Plaintiff-Appellee,v.H. John ROGERS, and all Other Persons Aiding, Abetting,Conspiring or Confederating With Him Whose Namesare Unknown to the Plaintiffs,Defendant-Appellant.
No. 86-4047.
United States Court of Appeals, Sixth Circuit.
Dec. 23, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the case originated in the Common Pleas Court of Monroe County, Ohio.  On the basis of diversity of citizenship jurisdiction, the defendant, pursuant to 28 U.S.C. Sec. 1441, removed the action to the District Court in Columbus, Ohio.  The district court remanded the action to the Common Pleas Court of Monroe County after determining that the amount in controversy did not exceed the $10,000 jurisdictional amount.  Defendant appealed.


3
Under 28 U.S.C. Sec. 1447(d), an order remanding a case removed pursuant to Sec. 1441 is not reviewable by appeal or otherwise.  However, if a court has remanded a case on grounds other than those specified in 28 U.S.C. Sec. 1447(c), an appellate court may correct the error through the use of a writ of mandamus.   Thermtron Products, Inc. v. Hermansdorfer, 423 U.S. 336 (1976);  In re Romulus Community Schools, 729 F.2d 431 (6th Cir.1984).  A remand order based on Sec. 1447 grounds is immune from review even if it is clearly erroneous on its face.   Gravitt v. Southwestern Bell Telephone Co., 430 U.S. 723 (1977);  State Farm Mutual Automobile Insurance Co. v. Baasch, 644 F.2d 94 (2nd Cir.1981).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.